Citation Nr: 0216711	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for an old compression 
fracture of L-2 vertebra with degenerative changes and 
radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from May 3, 1968 to September 
29, 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by which 
the RO continued a previously assigned 40 percent evaluation 
for a compression fracture of L-2 with degenerative changes 
and radiculopathy.  Thereafter, by an April 2001 decision, a 
decision review officer increased the disability rating to 50 
percent, assigning 40 percent for limitation of motion, with 
10 percent added for a demonstrable deformity of a vertebral 
body.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292 
(2002).  


REMAND

In the veteran's August 2000 claim for an increased rating he 
reported that his condition had worsened to the point that he 
was unable to work due to daily problems with pain.  His 
Notice of Disagreement, dated in March 2001, presents a claim 
for entitlement to a total disability rating based on 
individual unemployability (TDIU).  By letter dated in June 
2001, the RO asked the veteran to complete a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  A Report of Contact (VA Form 119) dated in 
January 2002 notes that the veteran filed a claim for TDIU 
which had not been completed.  (The application was filed in 
December 2001.)  It was specifically noted that the claims 
file had been photocopied and retained at the RO for purposes 
of continuing the process of the TDIU claim.  

Implicit in the RO's comment is the fact that the RO is 
actively working on the TDIU claim concurrent with the 
Board's adjudication of the claim for an increased rating.  
This raises concern about the fairness of resolving the 
present appeal without the benefit of any additional evidence 
that might be unearthed during the adjudication process now 
being undertaken by the RO.  This is especially so given that 
the only disability for which the veteran is service 
connected is the compression fracture of the second lumbar 
vertebra with degenerative changes and radiculopathy.  
Consequently, further appellate action by the Board on the 
increased rating appeal is not appropriate until the 
evidentiary development of the TDIU issue is complete.  In 
addition, the veteran should be provided neurological and 
orthopedic examinations that consider the results of the 
electromyography and nerve conduction velocity studies 
conducted in February 2001, as well as the reports prepared 
following x-ray examination conducted in October 2000. 

Accordingly, the claim is remanded to the RO for the 
following development.

1.  If not already done, the RO should 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for the service-connected 
back disability since August 2000.  After 
securing the necessary release(s), the RO 
should obtain these records.

2.  If the RO, as part of its 
adjudication of the TDIU claim, has not 
scheduled an examination that answers the 
questions set out below, it should 
schedule the veteran for orthopedic and 
neurologic evaluations of his service-
connected back disability.  The 
examiner(s) should note whether the 
veteran experiences persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc.  The frequency 
of such symptoms should be noted, with a 
specific finding made as to whether the 
veteran experiences intermittent relief, 
or only little intermittent relief.  It 
should be specifically noted whether the 
veteran has had incapacitating episodes 
having a total duration of at least six 
weeks during the past 12 months.  The 
examiner(s) should note the problems the 
veteran experiences with pain and say 
whether such problems equate to 
difficulties reflected in either the old 
or new rating criteria for a 60 percent 
rating as set forth in Diagnostic Code 
5293.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); 67 Fed. Reg. 54845-49 (Aug. 
22, 2002).  The effect of the veteran's 
disability on his ability to work should 
also be explained in detail.  The 
examiner(s) should review the veteran's 
claims file before conducting the 
examination.  

3.  If the benefit sought by the veteran 
is not granted, a supplemental statement 
of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

